Exhibit 10.1


FIRST AMENDMENT TO THE 2012 CONVERGYS CORPORATION SENIOR EXECUTIVE SEVERANCE PAY
PLAN
This First Amendment (this “Amendment”) to the 2012 Convergys Corporation Senior
Executive Severance Pay Plan, dated February 14, 2018 (the “Plan”) is adopted as
of June 28, 2018 by the Board of Directors of Convergys Corporation.
1. Notwithstanding anything to the contrary herein, references in the Plan to
(a) “Annual Incentive Plan” or “AIP” shall mean the Annual Incentive Plan of the
Company (including the 2018 Annual Incentive Plan adopted by resolution of the
Compensation and Benefits Committee of the Board) or any successor or
replacement annual incentive program maintained by the Company or any of its
affiliates from time to time, in each case, in which an Eligible Employee
participates, and (b) “target AIP” shall refer to the Eligible Employee’s target
AIP award for the year during which the Termination Date occurs.
2. Except as expressly amended by this Amendment, the terms and conditions of
the Plan shall remain in full force and effect.


